COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Alejandro Hernandez and The Freedom             §               No. 08-18-00045-CV
  Indeed Foundation, Inc.,
                                                  §                  Appeal from the
                        Appellants,
                                                  §            County Court at Law No. 7
  v.
                                                  §             of El Paso County, Texas
  Constable R.A. Sommers Precinct #7,
                                                  §               (TC# 2017DCV0816)
                         Appellee.
                                              §
                                            ORDER

       On the same date they filed notice of appeal, Appellants each filed in the trial court a

Statement of Inability to Afford Payment of Courts Costs. See TEX.R.CIV.P. 145. The court

reporter, Maria Chavez, filed a challenge to Appellants’ Statement of Inability. We conclude that

it is necessary for the trial court to conduct a hearing as contemplated by Rule 145. It is therefore

ordered that the trial court conduct a hearing to determine whether Appellants are able to afford to

pay for the reporter’s record. The hearing should be conducted as soon as practicable, but

Appellants must be given ten days’ notice of the hearing. See TEX.R.CIV.P. 145.

       The trial court must issue an order which complies with TEX.R.CIV.P. 145(f)(6). In the

event that the trial court finds that Appellants can afford to pay costs, Appellants can challenge

that ruling by motion filed in this Court pursuant to TEX.R.APP.P. 145(g) no later than ten days

after the order is signed. The trial court shall forward its order to the District Clerk of El Paso


                                                 1
County, Texas as soon as practicable after the hearing, but no later than three days after the order

is signed. The District Clerk shall prepare and forward a supplemental clerk’s record containing

the order to this Court as soon as possible, but no later than five days after the trial court files the

order. It will not be necessary for the court reporter to file a record of the hearing unless the trial

court rules that Appellants are able to afford to pay for the reporter’s record. All appellate

deadlines shall be suspended pending resolution of these issues. The Court will issue an order

reestablishing the appellate deadlines.

       IT IS SO ORDERED this 13th day of June, 2018.
                                                        PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2